DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Upon further consideration and because of the applicant’s amendment to the claim16, these claims are withdrawn from the non-elected group II, and added to the elected group I and will be further examined on the merits. Therefore, the restriction filed on 9/10/21 is hereby withdrawn.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1: the phrase is vague as used. It is not clear what direction of movement the applicant is referring to. For example, is it clockwise or counterclockwise, is the disk being positioned or held vertically or horizontally? 
Claim 1 is indefinite because the phrase “a) single-reducer hammers each including a reducing end and an opposite blank end, wherein when each of the single-reducer hammers is mounted to the rotor at one of the component mounting locations, the reducing end defines one of the reducer locations at the exterior of the rotor and the blank end defines one of the blank locations at the exterior of the rotor” appears to be inaccurate given the teaching in the specification and the illustrations in the drawings (it appears that single-reducers have blank end defining the blank locations at the exterior of the rotor not the reducing end which are extending outwardly from the exterior of the rotor). Similar terminology is repeated throughout the claims.
Claim 1 recites the limitation "the components" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is indefinite because it is not clear what the word “optionally” in line 5 is intended to encompass. The examiner take the position that none of the limitations after “optionally” is included in the claim.

Indication of allowability of claim 7 is being withheld subject to the 35USC 112 rejection set forth above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 10 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cotter et al (8,061,640).
Cotter et al discloses in Figs. 1-9, a material reducing system comprising: a rotor 50 that in use is rotated about a central axis, the rotor including a plurality of component mounting locations (insert holder 108 with bolts 119 extending through holes 117 and secured by nuts 121 mounting bores 116, also, a plurality of annular channels 72 spaced along the rotor 50 with rotor pins 60 providing a mounting structure for the hammer inserts 100 and the chipper inserts 200); a plurality of components (the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 2, 6, 8-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cotter et al.   
Cotter et al further discloses chipper inserts that permit a hammermill rotor to selectively function as a chipper. In one embodiment, the chipper inserts may be assembled on the rotor in place of hammer inserts to cooperatively define a chipper drum. The chipper drum may be a generally continuous cylindrical interrupted essentially only by a plurality of cutter pockets. In one embodiment, a cutter is disposed in each cutter pocket. The cutters and cutter pockets may be positioned in essentially any desired pattern around the drum. Additionally, Cotter et al further discloses that the hammers 102, rakers 104 and blanks 106 are mounted about the rotor 50 in the desired pattern. The pattern may vary from application to application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the pattern of hammers 102 and rakers 104 in the device of Cotter et al as needed depending on the material being processed and desired end result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the cited references disclose hammer mills.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725